 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                             Case No.: 1:19-cv-01795-NONE-JLT (PC)

12                        Plaintiff,                   ORDER DIRECTING CLERK OF COURT
                                                       TO CLOSE CASE
13            v.
14    McDOUGALL,
15                        Defendant.
16

17           Plaintiff has filed a notice of voluntary dismissal. Because the pleading has not yet been

18   served on any defendant and no appearances have yet been made, the dismissal does not require

19   court order. Accordingly, the Court ORDERS that the Clerk of Court terminate all pending

20   motions (Docs. 2, 9), assign a district judge for the purpose of closing the case and close this case

21   pursuant to plaintiff’s notice.

22
     IT IS SO ORDERED.
23

24
         Dated:    April 14, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
